Citation Nr: 0001188	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-30 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for large lacunar infarct involving the 
left anterior or internal capsule, superior head of the 
caudate nucleus and medial basal ganglia.

2.  Entitlement to service connection for large lacunar 
infarct involving the left anterior or internal capsule, 
superior head of the caudate nucleus and medial basal 
ganglia, claimed as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to May 
1969.

The Board of Veterans' Appeals (Board)'s review of the record 
since the previous remand of September 1997 reflects that the 
action requested in that remand has been accomplished to the 
extent possible, and that this matter is now ready for 
appellate consideration.  The Board further notes that since 
the Board's most recent remand, while a more restrictive 
version of 38 U.S.C.A. § 1151 went into effect on October 1, 
1997, the Board will continue to apply the previous and more 
favorable version to the instant case.


FINDINGS OF FACT

1.  The appellant has not submitted, nor has he alleged the 
existence of, competent medical evidence showing that his 
large lacunar infarct involving the left anterior or internal 
capsule, superior head of the caudate nucleus and medial 
basal ganglia, is due to Department of Veterans Affairs (VA) 
treatment or examination.

2.  Large lacunar infarct involving the left anterior or 
internal capsule, superior head of the caudate nucleus and 
medial basal ganglia, was not shown in service; large lacunar 
infarct involving the left anterior or internal capsule, 
superior head of the caudate nucleus and medial basal 
ganglia, first shown years after service, is not connected by 
any competent medical evidence to service or service-
connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for large lacunar infarct 
involving the left anterior or internal capsule, superior 
head of the caudate nucleus and medial basal ganglia, is not 
well grounded.  38 U.S.C.A. § 1151, 5107 (West 1991).

2.  The claim for service connection for large lacunar 
infarct involving the left anterior or internal capsule, 
superior head of the caudate nucleus and medial basal 
ganglia, claimed as secondary to service-connected 
disability, is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances:  Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") declared invalid the provisions of 38 C.F.R. § 
3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151. Gardner v. Derwinski, 1 
Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  In December 1994, the United States Supreme Court 
held that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non 
negligent medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March of 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

During the pendency of this appeal, the Board notes that a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997, however, the Board will continue 
to apply the older and more favorable version to the instant 
case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the Court has held that, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question in all cases is whether the claimant 
has presented a well-grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of appellant are not of sufficient probative 
weight nor are they competent evidence to establish a causal 
relationship between his large lacunar infarct involving the 
left anterior or internal capsule, superior head of the 
caudate nucleus and medial basal ganglia, and VA treatment 
and/or examination.  They are similarly incapable of 
establishing a nexus between the veteran's large lacunar 
infarct involving the left anterior or internal capsule, 
superior head of the caudate nucleus and medial basal 
ganglia, and service or to a period of one year following 
service.

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, supra; and Tirpak, 2 Vet. App. 
at 611.  In this case, the determinative issue is medical 
causation.  The appellant is competent to make assertions as 
to concrete facts within his own observation and 
recollection, that is, objective manifestations of his 
symptomatology.  His assertions are not competent to prove 
that which would require specialized knowledge or training.  
Layno v. Brown, 6 Vet. App. 465, 470(1994); Espiritu, 2 Vet. 
App. at 494-95.  Specifically, the Court has held that lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit, 5 Vet. App. at 
92-93; Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  Thus, 
"lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded..." Grottveit, 5 
Vet. App. at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

None of the veteran's service medical records discloses any 
reference to cardiovascular complaints or treatment of a 
cardiovascular disorder.  There was also no mention of any 
heart disability, secondary to a low back disorder or 
otherwise, in the veteran's original VA application for 
compensation submitted in July 1969.

VA cardiovascular examination in January 1970 reflects normal 
findings and no opinion which linked any cardiovascular 
disability to the veteran's low back disability.

Private physician statements from October 1975 and December 
1976 do not opine any relationship between any heart 
disability and any service-connected disability.

VA medical examination in January 1977 also does not reflect 
any complaints or findings with respect to the cardiovascular 
system, and there is no opinion that linked any such 
disability to service or to service-connected disability.  

A February 1983 private medical statement, testimony from the 
veteran in November 1983, and additional VA clinical and 
examination records from the period of January to July 1983 
do not reflect complaints or treatment of heart disability 
which is linked to service or service-connected disability.

VA clinical and examination records from the period of June 
1984 to June 1986 also does not contain any reference to 
complaints or treatment for a cardiovascular disorder or 
evidence linking such disability to service or service-
connected disability.  Although VA outpatient records from 
March 1988 indicate complaints of chest pain for the previous 
several months, VA examination in July 1988 reflects 
complaints of chest pain, and a VA outpatient record from 
September 1988 reflects a complaint of recent pain on the 
left side of the chest, there is no diagnosis of any heart 
disability at this time, and no opinion linking this finding 
to service or service-connected disability.

At the veteran's personal hearing in December 1988, the 
veteran withdrew his claim for service connection for a heart 
disability.

January 1989 VA medical examination does not reflect any 
findings with respect to the cardiovascular system.  

VA hospital records from July 1989 reflect that peripheral 
vascular pulsations were intact with no varicose veins, and 
that examination of the heart revealed S1 and S2, but no S3 
and S4, and no murmurs.  Electrocardiogram (EKG) was 
interpreted to reveal normal sinus rhythm.  

VA outpatient records from November and December 1989 reflect 
that in November 1989, the veteran reported sharp chest pains 
at bedtime, and right sharp chest pains over the right 
breast.  The assessment included musculoskeletal (chest wall) 
pain.  In December 1989, the veteran again reported 
precardial "sharp" pains which would arise at any time.  A 
chest X-ray at this time was interpreted to reveal 
essentially normal findings, with the heart noted to be 
normal in size and shape.  

At a personal hearing in February 1990, the veteran did not 
offer any testimony with respect to any heart disability or 
symptoms of chest pain.

VA X-rays of the lumbosacral spine in May 1990 were 
interpreted to reveal findings consistent with a herniated 
disc at L4-L5.

VA outpatient and inpatient records for the period of July to 
October 1990 reflect that in August 1990, the veteran 
underwent bilateral foraminotomy and discectomy at L4-5 
without complication.  In September and October 1990, the 
veteran complained that his back pain was worse than it was 
before his surgery.  Magnetic resonance imaging (MRI) of the 
lumbosacral spine in October 1990 was interpreted to reveal 
postoperative changes at the level of L3-4 with a flattened 
disc and evident post-surgical changes in the vertebral body 
of L4 superiorly with no evidence of herniation.  Also noted 
were minimal changes of degenerative disc disease at L4-5 and 
L5-S1 with very minimal bulging of these discs and no 
evidence of herniation.  In November 1990, it was noted that 
the veteran had some improvement.  

A VA hospital discharge summary from November 1990 reflects 
that the veteran had a history of a previous back surgery at 
L4-5 with incomplete decompression of the focal canal 
stenosis at this level and bilateral L5 radiculopathy.  
November 1990 studies at this time were interpreted to reveal 
focal stenosis with a possible bulging disc and the veteran 
underwent a bilateral hemilaminectomy with foraminotomies at 
L4-5 bilaterally without a discectomy.  It was noted that 
during the course of this admission, there was an episode of 
a left hemifacial spasm with right upper extremity weakness, 
following which a head computed tomography (CT) with and 
without contrast revealed normal findings.  An 
electroencephalogram (EEG) was also interpreted to reveal 
normal findings.  The veteran was discharged on November 24, 
1990, and was to return in one and a half weeks for staple 
removal.

VA outpatient records for the period of November 1990 to 
January 1992 indicate that at the end of November 1990, the 
veteran complained of bilateral left worse than right L5 
radiculopathy, principally with pain.  Cardiac examination at 
this time revealed negative findings.  In January 1991, the 
veteran continued to complain of recurrent right leg pain and 
in February 1991, it was indicated that the veteran's 
discectomy of November 1990 was complicated by a cerebral 
vascular accident with a right basal ganglia bleed as 
demonstrated by a MRI in December 1990.  The assessment at 
this time included chest pain which was not considered to be 
cardiac in origin and most likely musculoskeletal.  The 
examiner further commented that as these symptoms were 
present since the operation, the etiology was possible 
compression/pressure during surgery.  However, the examiner 
further commented that the location was not specific to any 
dermatomal or nerve distribution.  

VA outpatient records from April 1991 reflect that the 
veteran noted sudden left facial numbness/twitching since 
March 1991.  In May 1991, it was noted that the veteran had 
had a previous right-sided cerebral vascular accident, and 
multiple nerve damage in his back.  A May 1991 EEG was 
interpreted to reveal negative findings.  Later in May 1991, 
the diagnosis was that the veteran had experienced a lacunar 
infarct and that he had peripheral polyneuropathy of unknown 
etiology.  In July 1991, it was indicated that two days prior 
to his second back surgery in November 1990, the veteran had 
a stroke which was diagnosed by a MRI in December 1990.  At 
this time, the assessment was new onset seizure disorder.  In 
August 1991, the assessment was simple partial seizures.  

At the veteran's personal hearing in January 1992, the 
veteran testified that following his first surgery in August 
1990, he had a stroke while in a VA hospital in November 1990 
(transcript (T.) at p. 10).  It was not determined that he 
had had a stroke until January 1991 based on an earlier MRI 
in December 1990, and the veteran was experiencing 
intermittent seizures for which he had been taking medication 
(T. at p. 11).  

VA outpatient records from the period of June 1992 to August 
1994 reflect that in November 1992, there was a diagnosis of 
possible causalgic pain secondary to cardiovascular disease.  
In June 1993, the impression was cardiogenic pulmonary edema 
(CPE), and a CT of the head was interpreted to reveal an 
impression of infarct of the head of the caudate nucleus on 
the left.  In December 1993, the impression was also CPE.  In 
August 1994, the impression was chronic low back pain and to 
rule out vascular insufficiency.

VA medical examination in May 1996 revealed a history of 
possible stroke in 1991, and that CT scan of the brain 
reportedly showed a small infarct in the left basal ganglia.  
The veteran reported the continuation of residual numbness in 
the right hand ever since.  The assessment included 
functional loss due to history of stroke in 1991 with a basal 
ganglion infarct on the left side.  It was also noted that 
there was subjective numbness in the right hand and objective 
findings of sensory reduction globally in the right hand.

VA outpatient records for the period of February to April 
1997 reflect assessments that included a history of a seizure 
disorder.

At the veteran's hearing before a member of the Board in 
August 1997, the veteran testified that he was service 
connected for lumbosacral strain with disc rupture, and that 
his first back surgery occurred in August 1990 (T. at pp. 4-
5).  Following this surgery, his back pain was worse, and he 
was thereafter sent to another VA medical facility (T. at p. 
5).  He was told that the results of a November 1990 
myelogram revealed that the surgeon in the first procedure 
did not do half of what he was supposed to do (T. at p. 5).  
More specifically, he was told that a disc that was supposed 
to have been removed, was not removed (T. at pp. 5-6).  
Because of this, he was informed that a second surgery would 
be necessary, and the veteran got very emotional in response 
to this information (T. at p. 6).  While still in the 
hospital and several days prior to the day scheduled for the 
second surgery, the veteran experienced some type of seizure 
(T. at pp. 7-8).  The following day, the veteran underwent a 
CT scan of the head, and the following month, he was told 
that the scan revealed that he had had a stroke (T. at p. 9).  

The veteran's spouse recalled that the veteran experienced a 
similar seizure in April 1991 (T. at p. 10).  The veteran's 
spouse also recalled that in July 1991, the veteran was 
placed on some form of anti-seizure medication (T. at p. 11).  
The veteran was currently taking Dilantin (T. at p. 12).  The 
veteran agreed that one impression following these seizures 
suggested a diagnosis of complex partial epilepsy although 
EEG and further studies were negative (T. at p. 12).  Based 
on the veteran's report of symptoms that occurred in November 
1990, an examiner in January 1991 concluded that he had had a 
stroke two months earlier (T. at p. 13).  He denied any 
history of a seizure prior to this episode (T. at p. 13).  It 
was the veteran's contention that the stroke was caused by 
the psychological trauma he experienced as a result of being 
told he would have to undergo a second back surgery (T. at p. 
14).  He further maintained the he was alternatively entitled 
to benefits under 38 U.S.C.A. § 1151 (T. at p. 14).  This was 
because the VA did not pursue further testing in response to 
the symptoms presented prior to surgery (T. at p. 14).  The 
residual effect being claimed was the development of a 
seizure disorder (T. at pp. 14-15).  

The veteran was asked by the Board whether a physician had 
provided the veteran with an opinion that his stroke had been 
caused by the emotional trauma of being informed about the 
inadequacy of his back surgery, and the veteran responded 
that no such opinion had been provided (T. at p. 16).  At 
this time, the Board advised the veteran that the law 
required medical evidence to support these kinds of 
conclusions (T. at p. 16).

Despite the veteran's seizure while in the hospital, the 
physicians still proceeded with the second back surgery (T. 
at p. 18).  It was also noted that the veteran had 
experienced several seizures during the month of April 1997 
(T. at pp. 22-23).

VA outpatient records from September 1997 to February 1998 
indicate that in September and October 1997, the veteran was 
evaluated for sleep apnea syndrome, and the veteran's history 
of seizure disorder was noted.  The veteran's history of 
seizure was also noted in a VA outpatient record dated in 
February 1998.

Social Security Administration (SSA) records dated in and 
prior to 1992 were received by the RO in February 1999, and 
were largely cumulative of relevant treatment records already 
contained within the record.  The 1992 SSA determination 
reflects that SSA disability was awarded for the veteran's 
back problem and residuals from his cerebrovascular accident.


II.  Analysis

The Board has reviewed all the evidence of record, and first 
notes the appellant's assertion that his large lacunar 
infarct involving the left anterior or internal capsule, 
superior head of the caudate nucleus and medial basal ganglia 
is attributable to VA treatment or examination.  More 
specifically, the veteran contends that VA treatment caused 
his large lacunar infarct involving the left anterior or 
internal capsule, superior head of the caudate nucleus and 
medial basal ganglia.  These lay assertions concern the 
etiology of a disability that is the subject of this appeal.  
As such, the assertions of the appellant address medical 
causation and are not competent.  See, King v. Brown, 5 Vet. 
App. 19, 21 (1993); Espiritu, 2 Vet. App. 492 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Layno, 6 Vet. App. at 
470-71.  These assertions do not constitute competent 
evidence to the effect that the appellant's claimed 
cardiovascular disability is attributable to any incident 
associated with VA treatment.  "Just as the BVA must point 
to a medical basis other than its own unsubstantiated 
opinion, ...[the] appellant cannot meet [her] initial burden 
by relying upon [her] own ... opinions as to medical 
matters." Grottveit, 5 Vet. App. at 93.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law. Id. at 495-496.  The Court 
stated, in pertinent part:

. . . even accepting his assertions as true, 
he has not submitted any evidence that could 
plausibly establish that those incidents 
caused his current left knee and spine 
disabilities.  Absent such evidence of a 
causal relationship, the veteran has not 
submitted evidence of a well-grounded claim, 
as a matter of law, for § 1151 benefits for 
those disabilities.

Id. at 496.

The opinion of qualified medical personnel is required to 
establish medical causation.  Grottveit, supra.  Although a 
February 1991 examiner did note that the veteran's discectomy 
of November 1990 was complicated by a cerebral vascular 
accident with a right basal ganglia bleed as demonstrated by 
a MRI in December 1990, the assessment included chest pain 
which was not considered to be cardiac in origin and most 
likely musculoskeletal.  Moreover, while the examiner further 
commented that as these symptoms were present since the 
operation, the etiology was possible compression/pressure 
during surgery, the opinion did not offer any possible 
etiology for the veteran's large lacunar infarct involving 
the left anterior or internal capsule, superior head of the 
caudate nucleus and medial basal ganglia.  As a result, there 
is no competent medical evidence of record that demonstrates 
any clinical relationship between disability due to the 
appellant's large lacunar infarct involving the left anterior 
or internal capsule, superior head of the caudate nucleus and 
medial basal ganglia, and VA treatment and/or examination.  
There is simply no clinical evidence associating VA 
examination or treatment with any underlying symptom or 
disorder.  Consequently, the claim is not well grounded and 
"VA was not required to carry the claim to full 
adjudication."  Tirpak, 2 Vet. App. at 611; Boeck v. Brown, 
6 Vet. App. 14 (1993).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for large lacunar infarct involving the left anterior 
or internal capsule, superior head of the caudate nucleus and 
medial basal ganglia, the appeal must be denied.  No duty to 
assist the appellant in this claim has arisen.  The regional 
office (RO)'s adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

With respect to the issue of entitlement to service 
connection for large lacunar infarct involving the left 
anterior or internal capsule, superior head of the caudate 
nucleus and medial basal ganglia, claimed as secondary to 
service-connected disability, the evidence of record does 
document a diagnosis of a seizure disorder.  Thus, the first 
element of a well-grounded claim, current disability, is 
arguably established.  See Caluza v. Brown, supra.  The Board 
has considered the service medical evidence relevant to this 
claim, and finds that it shows that the veteran did not have 
a cardiac disorder in service, or at the time of his original 
application for VA benefits in 1969.  Additionally, the 
record reveals that the veteran did not complain of chest 
pains until approximately 1988.  However, the veteran has 
provided lay evidence of manifestations of a seizure disorder 
related to the treatment of the veteran's service-connected 
low back disability.  Under the governing case law, a lay 
party is competent to establish facts perceptible to a lay 
party, such as an injury or symptoms.  Moreover, for purposes 
of determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the second element of a well-grounded claim is 
also established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and injury or disease in service, to an 
applicable presumptive period following service, or to 
service-connected disability.  There is no evidence offered 
which establishes a nexus between residuals of the veteran's 
large lacunar infarct involving the left anterior or internal 
capsule, superior head of the caudate nucleus and medial 
basal ganglia, and service or to an applicable presumptive 
period following service.  Moreover, the only evidence 
advanced to support this element of a well-grounded claim 
involving a nexus between current cardiovascular disability 
and the veteran's service-connected low back disorder, are 
the statements and personal testimony of the veteran and his 
spouse years after service.  See Caluza v. Brown, supra.  
However, it has been held that claimants unversed in medicine 
are not competent to make medical determinations involving 
medical diagnosis or causation.  There is nothing in the 
record to establish that the veteran or his spouse have 
relevant medical expertise.  Thus, since the veteran and his 
spouse have had no substantive training or experience in 
medical expertise, their assertion that he currently has 
cardiovascular disability that is related to certain symptoms 
he experienced in service or to service-connected disability, 
carries no weight.  See Espiritu v. Derwinski, supra.  

Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because the 
underlying disability at issue (large lacunar infarct 
involving the left anterior or internal capsule, superior 
head of the caudate nucleus and medial basal ganglia, and 
residuals thereof) is not subject to lay observation.  Savage 
v. Brown, supra.  As for the medical evidence of record, 
there is no medical evidence which relates the veteran's 
current cardiovascular disability to service, that 
establishes that it was proximately due to or the result of 
service-connected disability pursuant to 38 C.F.R. 
§ 3.310(a), or that establishes that it was worsened or 
aggravated by service-connected disability pursuant to Allen 
v. Brown, supra.  

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  Nor does the 
Board find any indication in this record of any failure of 
the duty to inform.  The veteran was admonished in the 
Board's most recent remand of the type of evidence necessary 
to well ground his claims.  Moreover, the veteran was 
expressly asked at the hearing before the Board whether any 
medical provider had linked his cardiovascular disability to 
his service-connected disability and he replied in the 
negative. 

Finally, the Board notes the service representative's 
assertion that the claim is well grounded and that the 
attendant duty to assist requires the remand of this matter 
for a medial opinion on the issue of nexus between the 
veteran's cardiovascular disability and his service-connected 
low back disorder and/or the issue of medical causation 
between residuals of the veteran's stroke and VA treatment.  
However, as the Board finds that the appellant has not met 
the initial burden of submitting well-grounded claims as 
noted above, the appeal must be denied, and no duty to assist 
the appellant in these claims has therefore arisen.  The 
veteran should once again take the above analysis as guidance 
as to how to submit a well-grounded claim.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for large lacunar infarct involving the 
left anterior or internal capsule, superior head of the 
caudate nucleus and medial basal ganglia, is denied as not 
well grounded.

The claim for service connection for large lacunar infarct 
involving the left anterior or internal capsule, superior 
head of the caudate nucleus and medial basal ganglia, claimed 
as secondary to service-connected disability, is denied as 
not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

